DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4 and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 8 and 9 of copending Application No. 16/432,211 (App-211). Although the conflicting claims are not identical, they are not patentably distinct from each other as follows. 
For example, regarding claim 1, claim 1 of App-211 recites an ion implantation method, comprising: effecting a relative movement between a semiconductor substrate and an ion beam impinging on a surface of the semiconductor substrate; and changing an ion acceleration energy of the ion beam while effecting the relative movement between the semiconductor substrate and the ion beam impinging on the surface of the semiconductor substrate (lines 5-6: For obviousness analysis, the specification of the copending application may be used to interpret the applied claims (MPEP 804 II B 2). In App-211, because the doped region as claimed is formed by impinging the ion beam on the semiconductor substrate and the ion acceleration energy as claimed is interpreted to as ion implantation energy (see paragraphs [24], [40] of App-211), the steps recited in lines 5-6 of claim 1 are considered as steps of an ion implantation method.). B,meas (lines 1-3).
For example, regarding claim 26, claim 1 of App-211 recites an ion implantation method, comprising: effecting a relative movement between a semiconductor substrate and an ion beam impinging on a surface of the semiconductor substrate; and changing an ion acceleration energy of the ion beam while effecting the relative movement between the semiconductor substrate and the ion beam impinging on the surface of the semiconductor substrate (lines 5-6: For obviousness analysis, the specification of the copending application may be used to interpret the applied claims (MPEP 804 II B 2). In App-211, because the doped region as claimed is formed by impinging the ion beam on the semiconductor substrate and the ion acceleration energy as claimed is interpreted to as ion implantation energy (see paragraphs [24], [40] of App-211), the steps recited in lines 5-6 of claim 1 are considered as steps of an ion implantation method.). Further claim 5 (depending on claim 1) of App-211 recites wherein the relative movement between the semiconductor substrate and the ion beam impinging on the surface of the semiconductor substrate is effected by deflecting the ion beam along a first scan direction and along a second scan direction (lines 1-3).
For example, regarding claim 28, claim 1 of App-211 recites an ion implantation method, comprising: effecting a relative movement between a semiconductor substrate and an ion beam impinging on a surface of the semiconductor substrate; and changing an ion acceleration energy of the ion beam while effecting the relative movement between the semiconductor substrate and the ion beam impinging on the surface of the semiconductor substrate (lines 5-6: For obviousness analysis, the specification of the copending application may be used to interpret the applied 
Note the various dependent claims are anticipated by/obvious in view of the conflicting copending application (App-211).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eisner US 2012/0248324 in view of Salehi et al., “Characterization of the Ion Beam Current Density of the RF Ion Source with Flat and Convex Extraction Systems,” 2018, Silicon, 10, pp. 2743-2749.
Regarding claim 1, Eisner teaches an ion implantation method (e.g., [1]), comprising:

changing an ion beam current density of the ion beam while effecting the relative movement between the semiconductor substrate and the ion beam impinging on the surface of the semiconductor substrate (e.g., [6], [57]; varying the beam current density of an ion beam as the ion beam is scanned over a workpiece such as a semiconducting wafer),
wherein changing the ion beam current density comprises controlling a temporal change of the ion beam current density depending on a value of a measured ion beam current density IB,meas (For example, varying the beam current density of an ion beam in a time-varying manner implies that an instantly-measured ion beam current density is adjusted by a temporal ion beam current density change from a previously-measured ion beam density for example. Thus Eisner teaches the claimed feature.).
Eisner does not explicitly teach changing an ion acceleration energy of the ion beam, wherein changing the ion acceleration energy comprises controlling a temporal change of the acceleration energy dE/dt depending on a value of a measured ion beam current density IB,meas.
However, it has been well known in the art that a change of ion beam current density may be resulted from a change of ion beam energy as suggested by Salehi (e.g., p. 2748, section 3.4).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that changing an ion beam current density comprising controlling a temporal change of the ion beam current density of Eisner may correspond to changing an ion acceleration energy of the ion beam comprising controlling a temporal change of the ion acceleration energy as supported by Salehi. In this case, Eisner in , wherein changing the ion acceleration energy comprises controlling a temporal change of the acceleration energy dE/dt depending on a value of a measured ion beam current density IB,meas.
Regarding claim 25, Eisner teaches an ion implantation method (e.g., [1]), comprising:
effecting a relative movement between a semiconductor substrate and an ion beam impinging on a surface of the semiconductor substrate (e.g., [6], [57]; as the ion beam is scanned over a workpiece such as a semiconducting wafer); and 
changing an ion beam current density of the ion beam while effecting the relative movement between the semiconductor substrate and the ion beam impinging on the surface of the semiconductor substrate (e.g., [6], [57]; varying the beam current density of an ion beam as the ion beam is scanned over a workpiece such as a semiconducting wafer),
wherein changing the ion beam current density comprises controlling a change of the ion beam current density depending on a value of a measured integrated ion beam current density IB,meas (For example, varying the beam current density of an ion beam in a time-varying manner implies that an instantly-measured ion beam current density is adjusted by a temporal ion beam current density change from a previously-measured ion beam density for example. Thus Eisner teaches the claimed feature.).  
Eisner does not explicitly teach changing an ion acceleration energy of the ion beam, wherein changing the ion acceleration energy comprises controlling a change of the acceleration energy E depending on a value of a measured integrated ion beam current density IB,meas.  

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that changing an ion beam current density comprising controlling a temporal change of the ion beam current density of Eisner may correspond to changing an ion acceleration energy of the ion beam comprising controlling a change of the ion acceleration energy as supported by Salehi. In this case, Eisner in view of Salehi thus teaches changing an ion acceleration energy of the ion beam while effecting the relative movement between the semiconductor substrate and the ion beam impinging on the surface of the semiconductor substrate, wherein changing the ion acceleration energy comprises controlling a change of the acceleration energy E depending on a value of a measured integrated ion beam current density IB,meas.  
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 26, 2021